Citation Nr: 1759387	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for renal cancer with right nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1964 to July 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for renal cancer with right nephrectomy.  He claims that his disability is due to service to include his exposure to herbicides while in Vietnam.  The Veteran has not been afforded a VA examination in relation to his claim.  In light of the Veteran's contentions, lay statements and treatment records, the Board finds that a VA examination is needed for proper adjudication of this claim. 

The Board also notes that there are potentially relevant records that are missing from the claims file.  In this regard, the June 2009 rating decision and February 2010 Statement of the Case lists as evidence a Memorandum from the Disabled American Veterans that was received in March 2009, VA treatment reports from Heartland West Health Care System from December 2008 through April 2009 and an internet article entitled "Agent Orange Brief" that was received in April 2009.  These documents, however, are not associated with the record.  The VA Form 9 Substantive Appeal also appears to be missing from the file.  It appears that a request for the Veteran's claims folder was requested in December 2017 and that the claims folder is in transit to the RO.  On remand, the RO should associate with the electronic file any missing records.  

Furthermore, the Veteran's representative has put VA on notice that private records pertaining to the Veteran's disability are outstanding.  In December 2017, it was requested that outstanding treatment records from Dr. Hofer, Dr. Clifton and Dr. Chavla be acquired and associated with the record.  An attempt to obtain to these records should be made on remand.  Ongoing VA outpatient treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the electronic record the Memorandum from the Disabled American Veterans that was received in March 2009, the VA Form 9 Substantive Appeal, the internet article entitled "Agent Orange Brief" that was received in April 2009 and all other documents that are deemed missing from the record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Associate with the claims folder any outstanding VA treatment records that pertain to the Veteran's renal cancer with right nephrectomy since 2008 to include VA treatment reports from Heartland West Health Care System from December 2008 through April 2009.  

3. Contact the Veteran and request that he provide or authorize the release of any outstanding private treatment records that pertain to treatment for his renal cancer with right nephrectomy to include records from Dr. Hofer, Dr. Clifton and Dr. Chavla. 

4. Schedule the Veteran for a VA examination to determine if he has renal cancer with right nephrectomy, that is related to his service.  Access to the electronic claims files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal cancer with right nephrectomy had its onset in or is otherwise related to his military service to include herbicide exposure.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5. Thereafter, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

